Campbell, J.
Respondent, under an ordinary charge of larceny, of a horse, buggy and harness of the value of <¡M?5, *328pleaded guilty, and was sentenced to imprisonment in the State prison for eight years. Error is brought because of excessive sentence.
As the law now stands a sentence which is merely bad for excess may be reversed for the excess, and left to stand for so much as could lawfully be imposed. It is probable that the sentence was intended to be given under the Act of 1877 (IIow. Stat. § 9180) relating to horse-stealing. It was held in Boody v. People 43 Mich. 34, and People v. Jones 49 Mich. 591, that the excessive punishment imposed by that statute could only be given when the information or indictment was based upon it. That was not the case here, and other articles were included in the charge. The Attorney General confesses error as to all of the sentence beyond five years, and
The judgment must be reversed to that extent.
The other Justices concurred.